Citation Nr: 1106801	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-21 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1992 to July 1995 and from May 2004 to March 2005, and with 
additional service in the Army Nation Guard (ARNG)  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO), 
in which the benefits sought on appeal were denied. 

The Veteran testified at a hearing before the RO in September 
2009.  A transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension and glaucoma.  Specifically, he asserts that his 
hypertension and glaucoma disorders, which arose between his 
tours of active duty, were aggravated by his second period of 
active service when he was deployed overseas for seven months.  
During that time, his disorders went untreated because the 
prescribed medications were unavailable.  

Based on a review of the record, the Board finds that additional 
development is needed prior to adjudication of the claims.  In 
particular, there are outstanding records of pertinent treatment 
that must be associated with the claims folder.  Indeed, the 
Veteran has identified treatment records dated from January to 
March 2005 at a military medical facility at Fort Bragg in North 
Carolina, as well as treatments records dated May 2005 onward 
from a military medical facility at Fort Monmouth in New Jersey.  
There is no indication in the record that VA has contacted these 
facilities and sought to obtain those outstanding treatment 
records.  While the Veteran was still on active duty when he was 
treated at Fort Bragg, the only records associated with the 
claims folder from that period were submitted by the Veteran.  
The RO/AMC should contact the identified military medical 
facilities, or any other appropriate records repository, and 
obtain the additional pertinent records outstanding and associate 
them with the claims file.  See 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in the 
custody of a Federal department or agency).

Once all the available treatment records have been associated 
with the claims folder, the RO/AMC should provide the Veteran 
with new VA examinations to obtain medical opinions on whether 
his hypertension and glaucoma are related to his service, to 
include as aggravated by his second period of service.  Although 
the record shows that the Veteran was previously afforded VA 
examinations in February 2008, those reports do not contain 
medical opinions on the etiology of the claimed disorders.  

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, and with any 
necessary assistance from the Veteran, the 
RO/AMC should seek to identify and obtain any 
outstanding records of pertinent medical 
treatment that are not yet on file.  In 
particular, the RO/AMC should attempt to 
obtain treatment records from military 
medical facilities at Fort Bragg in North 
Carolina from January to March 2005 and at 
Fort Monmouth, in New Jersey from May 2005 
onward.

If any identified records cannot be obtained, 
and if additional efforts appear futile, a 
memorandum should be included in the file 
documenting a formal finding of 
unavailability.  Any negative search must 
also be communicated to the Veteran.

2.  The RO/AMC should arrange for VA 
examination, with an appropriate examiner, to 
determine the likelihood that the Veteran's 
hypertension was aggravated by his second 
period of service.  The Veteran's claims file 
must be made available to the examiner prior 
to the examination, and the examiner must 
review the entire claims file in conjunction 
with the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  All clinical findings should be 
recorded in the examination report.  

In the examination report, the examiner 
should opine as to whether the Veteran's 
hypertension was permanently worsened in 
severity (beyond the normal progress of the 
condition) by his second period of service, 
or if the findings documented during service 
represent no more than an exacerbation or 
temporary flare-up of symptoms.  The examiner 
should be asked to identify the medical 
evidence supports that his conclusions and to 
comment on the affect of the seven month 
period when the Veteran's hypertension went 
untreated during his second period of 
service.  

The examiner should provide a clinical 
rationale for any opinion expressed.  If the 
examiner is unable to answer any of the above 
questions, then he or she should so indicate 
and provide a rationale for why an answer 
could not be provided.

3.  The RO/AMC should arrange for VA 
examination, with an appropriate examiner, to 
determine likely etiology of the Veteran's 
glaucoma.  The Veteran's claims file must be 
made available to the examiner prior to the 
examination, and the examiner must review the 
entire claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  All clinical findings should be 
recorded in the examination report.  

First, the examiner should offer an opinion 
as to whether there is clear and unmistakable 
medical evidence (evidence that is 
undebatable and cannot be misunderstood or 
misinterpreted) the Veteran had a glaucoma, 
that preexisted his second period of service.  
The examiner is further asked to comment on 
the findings contained in the July 2002 
private ophthalmology evaluation. 

If so, then the examiner should be asked to 
provide an opinion as to whether the 
Veteran's glaucoma was permanently worsened 
in severity (beyond the normal progress of 
the condition) by his second period of 
service, or if the findings documented during 
service represent no more than an 
exacerbation or temporary flare-up of 
symptoms.  The examiner should be asked to 
identify the medical evidence supports that 
his conclusions and to comment on the affect 
of the seven month period when the Veteran's 
glaucoma went untreated during his second 
period of service. 

If there is no such preexisting disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or more probability) the Veteran 
currently has glaucoma, that began during his 
second period of service or is etiologically 
related to such service.


The examiner should provide a clinical 
rationale for any opinion expressed.  If the 
examiner is unable to answer any of the above 
questions, then he or she should so indicate 
and provide a rationale for why an answer 
could not be provided.

4.  After all the available records and/or 
responses have been associated with the 
claims file, or the time period for the 
Veteran's response has expired, the RO/AMC 
should review the record and determine if any 
additional development is needed.

5.  The RO/AMC should then re-adjudicate the 
claims under review here.  If any benefit 
sought remains denied, issue the Veteran and 
his representative a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


